Citation Nr: 1816564	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a compensable initial disability rating for schizophrenia with dysthymia and paranoia from October 12, 1974, through December 10, 2003.

2.  Entitlement to an effective date earlier than December 11, 2003, for the assignment of a total disability rating.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 1974, January 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

This is an usual situation:  In January 2010, entitlement to individual unemployability was granted effective May 21, 2009 by the RO.  This issue was also timely appealed to the Board. 

Then, the RO, in May 2011 found clear and unmistakable error (CUE) in the effective date and evaluation of schizophrenia, with dysthymia and paranoia.  Service connection was established effective October 12, 1974 with a 0 percent evaluation.  An evaluation of 100 percent was then assigned from December 11, 2003.  This issue, including the evaluation of the schizophrenia from 1974, was timely appealed to the Board.  

As a result, in light of the CUE finding of the RO, the Board is in the position where it must attempt to evaluate the Veteran's now service connected condition from 1974, more than 40 years ago.
 
In lieu of a Board hearing, the Veteran has elected to participate in the pre-hearing conference program. 


FINDINGS OF FACT

1.  Prior to January 1, 1985, the evidence demonstrates that the Veteran's schizophrenia manifested in symptoms most nearly approximating definite impairment of social and industrial adaptability, but not considerate or severe impairment.

2.  From January 1, 1985, through December 10, 2003, the evidence demonstrates that the Veteran's schizophrenia manifested in symptoms most nearly approximating lesser symptomatology than total such as to produce severe impairment of social and industrial adaptability.

3.  The probative, competent evidence demonstrates that the Veteran's service-connected disability has rendered him incapable of securing or following substantially gainful employment since approximately January 1, 1985.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent disability rating, but no higher, have been met from October 12, 1974, through December 31, 1984.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.132, Diagnostic Code 9203 (1974).

2.  The criteria for entitlement to a 70 percent disability rating, but no higher, have been met from January 1, 1985, through December 11, 2003.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.130, Diagnostic Code 9201 (2014), 4.132, Diagnostic Code 9203.

3.  The criteria for entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) have been met from January 1, 1985.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's schizophrenia is currently rated as noncompensable prior to December 11, 2003, and as totally disabling thereafter.  

This case has a highly multifaceted case:  In this regard, the Board notes that the initial rating, from October 12, 1974, is on appeal.   

Initially, the Board notes that the schedular criteria for psychiatric disorders were amended during the appeal period, with the only amendment relevant with respect to this claim made effective November 7, 1996.  Where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria and, should an increased rating be warranted under revised criteria, that award may not be made effective before the effective date of the change.  

The Veteran's schizophrenia has been assigned a rating under 38 C.F.R. § 4.132, Diagnostic Code 9203 (1974), the version of the regulation in effect prior to November 7, 1996, which related to schizophrenic reaction, paranoid type.  

Schizophrenia, under the regulations in effect prior to November 7, 1996, was evaluated under Diagnostic Codes 9201 through 9205.  38 C.F.R. § 4.132 (1996). During this time frame, a noncompensable rating was warranted for psychosis in remission.  A 10 percent rating was assigned when symptoms resulted in slight impairment of social and industrial adaptability.  A 30 percent rating was warranted when the Veteran's symptoms resulted in definite impairment of social and industrial adaptability.  A 50 percent rating was warranted when the symptoms resulted in considerable impairment of social and industrial adaptability.  A 70 percent rating was warranted when there was severe impairment of social and industrial adaptability.  A total rating was warranted when there were active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.

In a precedent opinion, dated November 9, 1993, the General Counsel of the VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represented a degree of social and industrial inadaptability that was "more than moderate, but less than rather large." VAOPGCPREC No. 93 (Nov. 9, 1993). The Board is bound by that interpretation of the term "definite."  38 U.S.C. § 7104(c) (2012).

Notably, prior to November 7, 1996, 38 C.F.R. § 4.132 also contained rating formulas for evaluating Organic Mental Disorders, Psychoneurotic Disorders, and Psychological Factors Affecting Physical Condition.  Nevertheless, as the Veteran's psychological disorder is specifically noted to be of the psychotic variety, the Board finds a further discussion of the other potentially applicable Diagnostic Codes is unnecessary as the Court has "reiterate[d] that when a condition is specifically listed in the Schedule, it may not be rated by analogy."  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015); see also Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'").  Other amendments, irrelevant to the issue on appeal, were made to the other formulas but need not be discussed herein.  

Pursuant to the amended regulations in effect as of November 7, 1996, schizophrenia continued to be evaluated under Diagnostic Codes 9201 through 9205.  However, effective August 4, 2014, Diagnostic Codes 9202 through 9205 were removed, and all types of schizophrenia were combined into Diagnostic Code 9201 with the same rating criteria, that is, the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, a noncompensable rating is assigned for a mental condition which has been formally diagnosed but the symptoms of which are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Here, the Board notes that a plain reading of the diagnostic criteria in effect prior to November 7, 1996, and thereafter indicates that such are fundamentally the same.  In this regard, ratings under both criteria are primarily based on the impact the Veteran's psychiatric symptoms have on his social and occupational abilities.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

A May 1974 Medical Board Report reflects that the Veteran was diagnosed with latent schizophrenia.  The report describes no gross evidence of psychosis, and notes that the Veteran presented with moderate anxiety, a flat affect, and a depressed mood.  His thought processes revealed paranoid trends coupled with evidence of marked repressed rage, and he complained of a progressive inability to control hostile and aggressive feelings.  The clinician noted a history of chronic and escalating conflict with authority figures, as well as a number of in-service infractions.  The Veteran also suffered from chronic sleep problems with a marked delay of ability to achieve sleep and an inability to sustain sleep.  The clinician also noted that the Veteran's feelings of depression and rage were unrelated to external circumstances.  The Veteran did show excellent memory and recall, adequate impulse control, and fair judgment, although his insight was marginal.  

This is clearly the most important piece of evidence the Board has regarding the nature and extent of the Veteran's problems in the 1970's, and it clearly does not indicated a noncompensable evaluation for this problem was warranted at this time.   

The Board notes that there is a lack of medical evidence for the time from the Veteran's discharge from service until approximately December 2003.  In that regard, however, he has provided lay statements and other evidence to attempt to provide insight regarding his level of impairment for that time period, which the Board is now obligated to review in order to address a case that has been pending, based on the finding of the RO, since 1974.

In November 2004, the Veteran's wife reported that the Veteran had long suffered from nightmares and an erratic sleep pattern.  She further noted that he was hypervigilant, unable to work with others, and had alienated himself from the world in general.  She stated that he had not worked since 1984.  In September 2011, a family friend, B.G., reported that the Veteran's behavior became very irritable and aggressive during service, and that he became very paranoid and suspicious.  B.G. stated that the Veteran would rant for hours and that his wife had to take care of his hygiene.  

In November 2012, the Veteran's daughters provided statements describing their childhood growing up with the Veteran.  They indicated that he was quick to anger and very paranoid regarding their home.  One daughter described how the Veteran would make his family hide at night out of fear that someone was coming to get them, and would never open the curtains or blinds.  The daughters further described how the Veteran rarely slept and had no friends or social life.  

In February 2013, a psychologist, J.M., provided a thorough review of the evidence and opined that the Veteran has had total occupational and social impairment due to persistent paranoid delusions and hallucinations, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships since his discharge from service.  J.M. further opined that the Veteran has been demonstrably unable to obtain or retain employment since October 1974.

Records from the Social Security Administration indicates that the Veteran last had significant income in 1984, and that in most years since that time he had no income at all.

Upon review, the Board finds that the evidence demonstrates that, from October 12, 1974, through approximately December 31, 1984, the Veteran's schizophrenia symptoms most nearly approximated the criteria for a 30 percent disability rating under the regulations then in effect; that is, the Veteran's symptoms resulted in definite impairment of social and industrial adaptability.  In that regard, the Board notes that there is a notable lack of evidence which can be used to determine the level of impairment for this time period; however, given the symptoms reported in the May 1974 Medical Board Report as well as the retroactive statements of the Veteran's friends and family members, the Board finds the evidence establishes at least this level of impairment.  The Board does not find, however, that the evidence demonstrates considerable or severe impairment of social and industrial adaptability.  While J.M. opined that the Veteran has been totally socially and occupationally impaired throughout the entire period on appeal, the Board notes that, while the Veteran's family life may have been difficult, he was able to remain married and raise his children.  The Veteran was also able to remain employed through 1984.  Accordingly, the Board finds that a 30 percent disability rating, but no higher, is warranted for the period prior to January 1, 1985.

The Board also finds that a 70 percent disability rating, but no higher, is warranted from January 1, 1985.  In that regard, the evidence reflects that the Veteran became unable to work as a result of his schizophrenia from that time.  The evidence does not demonstrate total impairment at any time under the old rating criteria or under the new criteria from November 7, 1996.  While he was unable to work, he was able to maintain his family life; as such, the evidence is against a finding of total social impairment.  Accordingly, the Board finds the evidence demonstrates that the Veteran's symptoms most closely approximated severe impairment of social and industrial adaptability which was less than total, and that a 100 percent disability rating is not warranted at any time, whether under the old rating criteria or the new rating criteria on the date from which it applies.

Neither the Veteran nor his representative has raised any other issues with respect to the increased rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Total Disability Rating

The Veteran was initially awarded a TDIU effective May 21, 2009.  He appealed the effective date assigned.  In May 2011, the RO granted a 100 percent disability rating for schizophrenia effective December 11, 2003, and considered the Veteran's appeal regarding an earlier effective date for TDIU moot.  Upon review, however, the Board notes that the Veteran has continued to argue for an earlier effective date for either a total schedular rating for schizophrenia or for a TDIU.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is always at issue in an increased rating claim; as such, the issue of whether a TDIU is warranted at any time during the rating period on appeal herein is properly for consideration.  

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The record reflects that the Veteran meets the schedular requirements for a TDIU from January 1, 1985.  38 C.F.R. § 4.16(a).

Upon review, the Board finds the evidence demonstrates that the Veteran's service-connected schizophrenia prevented him from securing and following a substantially gainful occupation since 1985.  In that regard, the evidence reflects that the Veteran has received no significant income since 1984.  Furthermore, J.M. opined in February 2013 that the Veteran's persistent paranoid delusions and hallucinations, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships have rendered him total occupationally impaired.  J.M. also opined that the Veteran was demonstrably unable to obtain or retain employment.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds entitlement to a TDIU is warranted from January 1, 1985.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Furthermore, the Board notes that the Veteran specifically stated that the benefits granted herein would fully satisfy his appeal.  





ORDER

Entitlement to a 30 percent disability rating, but no higher, for schizophrenia prior to January 1, 1985, is granted.

Entitlement to a 70 percent disability rating, but no higher, for schizophrenia from January 1, 1985, to December 10, 2003, is granted.

Entitlement to a TDIU is granted from January 1, 1985.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


